Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (U.S. 20100036010) in view of Adkins (U.S. 20030119930).
	Morley teaches amine initiated polyols for rigid polyurethane foams. (Abstract)  The two step process is exemplified by Example 1 ¶[0067].  Isophorone diamine (IPDA) (29.5 moles) is reacted propylene oxide (PO) (88.4 moles) at 125 oC.  This is a ratio of PO/IPDA of ~3:1.  Subsequently, 75 moles is reacted 125 oC for 2 hours to yield a IPDA initiated polyol with a hydroxyl number of 440 mg KOH/g, hydroxyl functionality close to 4.0 and a viscosity of 23,8000 cps (mPa·s) at 50 oC.
	The above ~3:1 PO:IPDA ratio does not read over the 1.4:1 to 2.0:1 ratio recited by Claim 1.
	In ¶[0026] Morley teaches the amine and alkylene oxide (PO) is reacted at a ratio of 0.5 to 1 mol of PO per equivalent of amine.  IPDA has four NH groups or 4 eq per mol of IPDA.  Therefore, the range in terms of mols PO and IPDA is 0.5 * 4 = 2 mol PO to 1 * 4 mol PO to 1 mol of IPDA.  In other words, Morley reasonably suggests a molar ratio of PO to IPDA to be 4:1 to 2:1 which includes the exemplified ~3:1 range.
	It would have been obvious to a person of ordinary skill in the art at the time invention was filed to practice the invention of Morley, in particular that of Example 1, such that the molar amount of PO:IPDA was between 4:1 and 2:1 because Morley suggests such a range as above.
This range touches the instantly claimed range rendering it obvious. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range. In Re Harris, 409 F.3d at 1341; In Re Peterson, 315 F.3d at 1329-30.
Therefore, Morley reads over Step 1 of the process of Claim 1.
The second addition of PO represents a second alkoxylation step and the final amount of PO relative to IPDA is (88.4 + 75) : 29.1 = 163.4 : 29.15  = 163.4 : 29.5 = 5.54 : 1 which reads over the molar range of Step 2 of Claim 1.
A potassium hydroxide catalyst is added in the after the first stage reaction and, therefore, is present in the second stage. Therefore, an added catalyst is present in the second stage as recited by Step 2 of Claim 1.
The hydroxy value of 440 mg KOH/g reads over the preamble of Claim 1 and also the hydroxy number of Claim 3.
The viscosity of the polyol is taught 23,8000 cps (mPa·s) at 50 oC which is not the temperature recited by Claim 1.
Adkins, working in the field of polyols for making rigid polyurethane foams similar to Morley, teaches in ¶[0002] commonly used polyols for rigid polyurethane foams have an OH number from 350 to 650 mg KOH/g and a viscosity from 30 mPa·s (cps) to 35,000 mPa·s (cps) at 25 oC.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Morely, in particular that of Example 1, such that the viscosity of the resulting polyol was in the range of 30 mPa·s (cps) to 35,000 mPa·s (cps) at 25 oC because Adkins teaches this is a common desired range of viscosity for polyols used for rigid polyurethane foams such as Morley’s.
A skilled artisan would have a reasonable expectation of success in such a modification because Morely already teaches the polyol has a viscosity in the numerical range just at a higher measured temperature and also, the hydroxyl number is within Adkin’s commonly used hydroxyl number range.  
This reads over the viscosity range of Claim 1 and Claim 2 because they overlap the claimed range.
The amount of PO and IPDA is 100 % of starter and propylene oxide which reads over the ranges of Claims 5 and 6.
The final 5.53:1 ratio of PO to IPDA rounds to 6:1 which meets the limitation of Claim 8.
The second and final alkylation step of Morely is done for 2 hours which meets the limitation of Claim 11.

Allowable Subject Matter
Claims 4, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
With respect to Claims 4, 7, 9, and 10, the closest prior art is Morley (U.S. 20110036010).  Morley does not teach or suggest the differences in temperature of Claims 9 and 10.  Morley also does not reasonably suggest the ratio of PO:IPDA of Claim 7 and is completely silent on the amount of residual IPDA.  
Grosse-Willerich (U.S 20170037183; U.S. 10,752,7310) teaches a continuous production of toluene diamine (TDA) using multiple stages catalyzed by which results in polyether polyols with residual TDA below 1000 ppm and exemplified hydroxyl values of around 400 mg KOH/g.  Grosse-Willerich is generally silent on the molar ratio of the PO and TDA but for the explicit amount values in the examples, none of which read over the claimed range, and the benefits of invention of Grosse-Willerich appear to be geared to providing a continuous process and also using TDA even though in principle any aromatic amine can be used. (¶[0022])  None of the alternative aromatic amines are cycloaliphatic like the IPDA of Morely.  Grosse-Willerich also requires the use of amine catalysts rather than the double metal cyanide catalyst (DMC) and alkali metal hydroxide catalysts of Morley, for instance.  These catalysts provide an auto-catalytic effect that Morely is completely silent on. (¶[0008])  Grosse-Willerich also does not expand on the desire to reduce aromatic amines.  One is left wondering why the reduction in residual TDA (or aromatic amine) is even desired based on Grosse-Willerich’s teachings.  Furthermore, only one example of Grosse-Willerich have a temperature difference of only 20 oC with no other teaching or suggestion as to why this difference in temperature is desired when all the other example have the same temperature (like Morley) in the steps or have the first stage a higher temperature.
	Morley is completely silent on the amount of residual IPDA, does not even suggest a continuous process could be used in ¶[0026] and teaches molar ratios of PO and IPDA (alkylene oxide and TDA for Grosse-Willerich) with respect alkali metal and DMC catalysts that cannot be used in practicing Grosse-Willerich.    Conversely, the molar ratio teaching of PO to amine initiator taught by Morley is tied to the alkali metal and DMC catalysts and there is no indication that the molar ratio taught by Morley would be appropriate for use with the autocatalytic amine catalysts of Grosse-Willerich. Even though the exemplified molar amounts of Grosse-Willerich happen to be in the range taught by Morley there is no indication the lowest point, 2.0, would be appropriate in practicing Grosse-Willerich.
	In other words, based on the above analysis, one of ordinary skill in the art would only around at the invention of Claims 5, 7, 9 and 10 by modifying Morley with the process of Grosse-Willerich or modifying Grosse-Willerich with the molar ratio of Morely via the benefit of hindsight.
	With respect to Claims 12-20, these claims differ from Claims 1-11 in that they do not recite a viscosity requirement for independent Claim 12 and Claim 12 represents the combination of Claims 1, 9 and 10.   The above analysis of Grosse-Willerich modified by Morley stands as the one would have to use hindsight to modify Grosse-Willerich with Morley to arrive at the 
claimed invention using the molar ratio of Morley applied only to the Inventive Example 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759